Citation Nr: 1740216	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability manifested by calf pain, to include as secondary to bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in June 2016, at which time the Board remanded the issues on appeal for further development.

The Board notes that in a November 2016 rating decision, the Veteran was granted service connection for left knee joint osteoarthritis, right knee joint osteoarthritis, left knee instability, and right knee instability.  This represents a full grant of the benefits sought with respect to those issues.

The Veteran testified at a Board hearing before the undersigned in April 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran  if further action is required.


REMAND

In June 2016, the Board remanded this matter to, among other items, obtain a VA examination to determine the nature and etiology of the Veteran's claimed disability manifested by calf pain.  With regards to the requested VA examination, the Board asked the selected examiner to opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral calf disability is related to his active service, and state whether the Veteran has a separate, diagnosed calf disability, or if the calf pain noted by the Veteran is a symptom of his knee or back disabilities.  The Board directed the examiner to review the Veteran's claims file and specifically address the Veteran's March 1980 in-service complaint of and treatment for calf pain as relates to any currently-diagnosed bilateral calf disability.  

In August 2016, the Veteran underwent a VA examination for muscle injuries; the examiner ultimately opined that "[i]t is not at least as likely as not (less than 50 percent probability) that the [V]eteran has any currently diagnosed calf disability is related to his active service[,]"and further opining that the Veteran "most likely has referred pain from his knee."  In support of those opinions, the examiner noted that the Veteran has had extensive knee treatment and treatment for chronic back pain, and stated that while it was possible that the Veteran had a right calf muscle strain in service, such an injury would not be expected "to have any chronic sequelae upon leaving the service."  

However, while the examiner considered statements made by the Veteran during the examination that his right calf pain began in service, he does not specifically address the Veteran's documented in-service reports of bilateral calf pain in March 1980 and October 1979.  Additionally, it is unclear as to whether the examiner considered all relevant evidence of record in formulating his opinions.  Most notably, the available VA and private treatment records document multiple assessments of radiculopathy in connection with the Veteran's complaints of pain in his lower extremities, which the examiner does not address in his examination report.  Accordingly, remand is required to obtain a new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already of record from the Cleveland VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Then, schedule the Veteran for a VA examination for his claimed bilateral calf disorder by an appropriate professional who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner.

The examiner is to identify any bilateral calf disorder (to include radiculopathy); and for any such distinct disorder found (as opposed to any symptoms of calf pain that are simply a manifestation of a knee disability), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.  

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's in-service complaints of and treatment for calf pain as it relates to any currently-diagnosed bilateral calf disability.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




